DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8, 9 and 18, the recitation of “a capture” in line 1 (claims 8 and 9) and line 2 (claims 17 and 18) is vague and indefinite because it does not provide any useful purpose since such “capture” is not being used by other elements in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 8-10, 12-15, 19 and 20 of U.S. Patent No. 11,055,692. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 5, 6, 8-10, 12-15, 19 and 20 of U.S. Patent No. 11,055,692 cover and encompass the limitations as recited in claims 1, 2, 4, 6 and 11-20 of the instant application.  Moreover, because omission element(s) in the claims would make the claims in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claim(s) in the U.S. Patent No. 11,055,692 to as now recited in the instant application since it is just merely an obvious variation of the claims. Furthermore, it is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). In light of the foregoing discussion, the broader claims 1, 2, 4, 6 and 11-20 of the instant application are rejected as obvious double patenting over the narrower claims 1, 2, 5, 6, 8-10, 12-15, 19 and 20 of U.S. Patent No. 11,055,692.
Regarding claims 1, 2, 4 and 6 of the instant application, claims 1, 2, 5 and 6 disclose all subject matter claimed, respectively.
Regarding claims 11 and 12 of the instant application, claims 9 and 10 disclose all subject matter claimed, respectively.
Regarding claims 13 and 14 of the instant application, claim 8 discloses all subject matter claimed.
Regarding claims 15-20 of the instant application, claims 12-15, 19 and 20 disclose all subject matter claimed, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staflin (US 2014/0310185, cited by applicant) in view of Tyler et al. (US 2014/0129428, cited by applicant).
Regarding claims 1, 6 and 15 Staflin teaches a system, method and one or more non-transitory computer-readable media (figs. 1 and 4), comprising at least a mobile payment application (app on customer’s mobile phone 121) executing on a computing device (121) of a customer (120, provided by a payment making platform that is associated with a set of server computing devices (140) for facilitating payments between users, the system configured to: detect, by the mobile payment application, an interaction between the computing device of the customer and a transaction code (barcode) associated with the payment making platform, wherein the transaction is presented via a point-of-sale (POS) application (app on seller’s mobile phone 111), provided by the set of server computing devices associated with a payment processing platform for processing payments of merchants (seller), on a computing device (111) of a merchant (seller) in association with a transaction betwee3n the merchant and the customer ([0187] and [0188]); send, by the mobile payment application, an indication of the interaction between the computing device of the customer and the transaction code to the set of server computing devices associated with the payment making platform ([0189]); receive, by the mobile payment application and based at least in part on sending the indication of the interaction between the computing device of the customer and the transaction code to the set of server computing devices associated with the payment making platform, at least a portion of transaction data associated with the transaction ([0190]), wherein the transaction data is generated, at least in part, by the 
Staflin fails to teach separate set of server computing devices as claimed. 
However, Tyler teaches separate set of server computing devices for payment and payment processing (fig. 1, [0032] and [0033]).
In view of Tyler’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Staflin by incorporating the teaching as taught by Tyler since it is just a matter of separation of parts.  Moreover, it has been decided that separating of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (V)(C).
Regarding claim 2, Staflin as modified by Tyler teaches all subject matter claimed as applied above.  Both Staflin and Tyler further teach wherein the system is further configured to cause the transaction code to be sent to the second set of server computing devices associated with the payment processing platform via an Application Programming Interface (API) of the payment making platform (Staflin: [0029], [0123] and [0238].  Tyler: [0101]).
Regarding claims 3, 7 and 16, Staflin as modified by Tyler teaches all subject matter claimed as applied above.  Staflin further teaches wherein the transaction code is associated with (i) a resource locator associated with a location of the payment making platform or (ii) a deep link to the mobile payment application ([0288]-[0292]).
Regarding claim 4, Staflin as modified by Tyler teaches all subject matter claimed as applied above.  Although Staflin does not explicitly teach the limitations as claimed.  
Regarding claims 5 and 19, Staflin as modified by Tyler teaches all subject matter claimed as applied above.  Staflin further teaches wherein at least the portion of the transaction data comprises one or more of one or more items being added to a virtual cart, a total cost of the transaction, or an identification of the merchant ([0183] and [0184]).
Regarding claims 8 and 17, Staflin as modified by Tyler teaches all subject matter claimed as applied above.  Staflin further teaches wherein the interaction comprises a capture using a camera integrated with the mobile payment application ([0052]).
Regarding claims 9 and 18, Staflin as modified by Tyler teaches all subject matter claimed as applied above.  Staflin further teaches wherein the interaction comprises a capture using a native camera ([0052]) associated with the computing device of the customer, the method further comprising presenting, via the user interface, a prompt for the customer to provide an input indicating whether to present data associated with the transaction code via the mobile payment application, an instant application, or a web browser (fig. 4 and [0191]-[0193]).
Regarding claim 10, Staflin as modified by Tyler teaches all subject matter claimed as applied above.  Staflin further teaches wherein based at least in part on 
Regarding claim 11, Staflin as modified by Tyler teaches all subject matter claimed as applied above.  Staflin further teaches wherein at least the portion of the transaction data comprises one or more items being added to a virtual cart (150), wherein the user interface comprises a cart building user interface (fig. 1 and [0047]).
Regarding claim 20, Staflin as modified by Tyler teaches all subject matter claimed as applied above.  Although Staflin does not explicitly teach transaction data comprises an identification of an item, however, it would have been obvious to have recognized that the transaction data to include an identification of an item to be purchased in the transaction data (Staflin teaches transaction data, [0183]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staflin as modified by Tyler as applied to claim 6 above, and further in view of Esfhani et al. (US 2015/0332211, cited by applicant).
Regarding claim 12, Staflin as modified by Tyler teaches all subject matter claimed as applied above.  Staflin further teaches wherein at least portion of the transaction comprises total cost of the transaction ([0183] and [0194]) but fails to teach wherein the user interface comprises a tipping user interface.
However, Esfhani teaches user interface comprises a tipping user interface (fig. 17 and [0086]).
In view of Esfhani’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the .
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staflin as modified by Tyler as applied to claim 6 above, and further in view of Challa et al. (US 2012/0187184, cited by applicant).
Regarding claim 13, Staflin as modified by Tyler teaches all subject matter claimed as applied above.  Staflin further teaches wherein the portion of the transaction data comprises an identification of the merchant (seller’s identity, [0184]) but fails to teach wherein the user interface further presents an incentive associated with the merchant.
However, Challa teaches the user interface (208) presents an incentive associated with the merchant (fig. 2 and [0029]).
In view of Challa’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Staflin and Tyler by incorporating the teaching as taught by Challa so as to enhance marketing purposes.
Regarding claim 14, Staflin as modified by Tyler teaches all subject matter claimed as applied above.  Although Staflin does not explicitly teach transaction data comprises an identification of an item, however, it would have been obvious to have recognized that the transaction data to include an identification of an item to be purchased in the transaction data (see Staflin: [0183]).  Moreover, Staflin fails to teach the user interface further presents an incentive associated with the item.

In view of Challa’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Staflin and Tyler by incorporating the teaching as taught by Challa so as to enhance marketing purposes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TUYEN K VO/Primary Examiner, Art Unit 2887